DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Claims
In reply to the non-final office action of 08/12/2020 the Applicant has amended claims 29, 39, 45, and 46.  Claims 1-28, 30, and 43 were previously canceled.  Claims 29, 31-42, and 44-47 are presently pending and are presented for examination.

Response to Arguments
Applicant’s arguments have been fully considered and are addressed below.
a. Objection to Claim 39.  Applicant’s amendment to claim 39 overcomes the previous objection.  The objection is hereby withdrawn.
b. 35 U.S.C. § 103 Rejections.  Applicant traverses the previous rejection based on amendments to independent claims 29, 45, and 46.  The amendments overcome the previous rejection.  However, as addressed below, independent claims are unpatentable under 35 U.S.C. § 103 as being obvious over Laur et al. US 2016/0318515 A1 (“Laur”) in view of Odate US 2016/0039428 A1 (“Odate”), and Chundrlik, JR. et al. US 2013/0141578 A1 (“Chundrlik”), or Kobori et al. US 2010/0004856 A1 (“Kobori”), or Oshima et al. US 2014/0095009 A1 (“Oshima”), or YOU et al. US 2015/0378015 A1 (“YOU”).  The new basis of the rejection was necessitated by Applicant’s amendments.  

Claim Rejections - 35 USC § 103
Claims 29, 31-36, and 45-47 are rejected under 35 U.S.C. § 103 as being unpatentable over Laur et al. US 2016/0318515 A1 (“Laur”) in view of Odate US 2016/0039428 A1 (“Odate”), and Chundrlik, JR. et al. US 2013/0141578 A1 (“Chundrlik”), or Kobori et al. US 2010/0004856 A1 (“Kobori”), or Oshima et al. US 2014/0095009 A1 (“Oshima”), or YOU et al. US 2015/0378015 A1 (“YOU”).

	As per Claim 29, Laur discloses [a] navigation system for a vehicle [at least see Laur FIG. 1; ¶ 15 disclosing a system for automated operation of a host vehicle], the system comprising: at least one processor [at least see Laur FIG. 1; ¶ 16 disclosing a controller that includes a processor] programmed to:
	receive from a camera, a plurality of images associated with the vehicle [at least see Laur FIG. 1; ¶ 17 disclosing that the controller is configured to receive signals from a detector that may be an optical sensor unit];
determine a navigational maneuver for the vehicle based on analysis of one or more of the plurality of images [at least see Laur ¶ 18 which discloses that based on signals from the detector, the controller may be able to steer and control the speed of the host-vehicle along a roadway in accordance with the stored parameters] 
	cause the vehicle to initiate the navigational maneuver [at least see Laur FIGS. 1-3; ¶¶ 18, 23, 31-37, disclosing that the controller uses the parameter as a threshold to determine or decide which course of action should be taking with regarding to operating the host-vehicle to include maintaining minimum distance, lane preference, anticipation distance, and intersection rules];
receive a user input, associated with a user’s navigational response different from the initiated navigational maneuver, the user input causing an override to alter the initiated navigational maneuver [at least see Laur ¶ 1, 4, 19-20, 25, 31, 35; claims 1-2, 4, 11, 15 disclosing the operator uses a vehicle-control-input to overrides the automated operation of the host-vehicle to operate the host-vehicle in a manner that is different from how a controller of the system would operate the host-vehicle];
determine navigational situation information relating to the vehicle based on the received user input [at least see Laur FIGS. 3-4; ¶ 14, 34-38 disclosing comparing the trajectory taken by the operator to the planned trajectory from the vehicle controller; operator override of the autonomous control at an exit ramp and intersection], 
the navigation situation information including a first location of the vehicle before the user input . . . that caused the override to alter the initiated navigation maneuver wherein the at least one of the first and second locations is determined based on a landmark [at least see Laur FIG. 3, ¶¶ 30, 34-35 disclosing the detector is configured to detect a roadway-structure; that the operator overrides the controllers lane selection before an exit ramp based on distance to the exit ramp wherein the GPS and map data from the path-planner device may also be recorded so that the change to the anticipation-distance parameter is only applied to the specific geographic location proximate to the location of the exit ramp {landmark} and not applied in every situation] . . . 
store the navigational situation information in association with information relating to the user input [at least see Laur FIG. 1; ¶¶ 11, 14, 16, 18, 24, 28, 32, 38 which discloses vehicle controller that includes memory and stored parameters which are updated based on driver preferences; and a driver learn-mode wherein the controller modifies the parameters].
Laur does not specifically disclose {the navigation situation information including} and a second location {after the user input that caused the override to alter the initiated navigation maneuver}.
However, Odate teaches the navigation situation information including} and a second location {after the user input that caused the override to alter the initiated navigation maneuver} first location of the vehicle] detecting both hands on the steering wheel [override to alter the initiated navigation maneuver] and after manual override determine whether the current position of the vehicle is out of the automatic operation area [a second location after the user input that caused the override to alter the initiated navigation maneuver]].
As a result, Laur discloses an autonomous vehicle controller which is configured to control the steering, brakes, and engine of an autonomous vehicle based on parameters wherein the operator of the autonomous vehicle can override the autonomous control and Odate teaches determining the current position of the vehicle before manual override and after manual override.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Laur by determining the current position of the vehicle before manual override and after manual override as taught by Odate in order to improve safety of autonomous vehicle by ensuring that the vehicle operator maintains control over the vehicle when the autonomous vehicle departs from an automatic operation area.
Laur discloses wherein the GPS and map data from the path-planner device may also be recorded so that the change to the anticipation-distance parameter is only applied to the specific geographic location and determining the location of the vehicle using GPS and map data and tagging and storing various sensor and GPS data during a vehicle operator initiated corrective action [Laur ¶¶ 13, 35], and as discussed above Laur also discloses wherein the at least one of the first and second locations is determined based on a landmark, but Laur does not specifically disclose {a landmark} identified via analysis of one or more of the plurality of images.  However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to determine the position of the vehicle using the camera based on the positon of a landmark, because using an optical sensor in addition to or in 

As per Claim 31, Laur in combination with Odate and Chundrlik, or Kobori or Oshima or YOU discloses [t]he system of claim 29, and Laur further discloses wherein the information relating to the user input includes information specifying at least one of a degree of a turn of the vehicle, an amount of an acceleration of the vehicle, and an amount of braking of the vehicle [at least see Laur FIG. 1; ¶ 19 which discloses an operator of the host-vehicle using vehicle-control-input to override the controller]

As per Claim 32, Laur in combination with Odate and Chundrlik, or Kobori or Oshima or YOU discloses [t]he system of claim 29, and Laur further discloses wherein the control system includes at least one of a steering control, an acceleration control, and a braking control [at least see Laur FIG. 1; ¶¶ 15-16 which discloses a system which is able to control the steering, speed, and brakes].

As per Claim 33, Laur in combination with Odate and Chundrlik, or Kobori or Oshima or YOU discloses [t]he system of claim 29, but Laur does not specifically disclose wherein the navigational situation information includes one or more images captured by the camera onboard the vehicle.  However, as discussed above with regards to independent claim 29, using an optical sensor in addition to or in lieu of other means to determine the location of a vehicle was well known in the art and therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to determine the position of the vehicle using the camera based on the positon of a detected landmark.

	As per Claim 34, Laur in combination with Odate and Chundrlik, or Kobori or Oshima or YOU discloses [t]he system of claim 29, and Laur further discloses wherein the user input includes at least one of braking, steering, accelerating [at least see Laur FIG. 1; ¶ 19 which discloses an operator of the host-vehicle using vehicle-control-input to override the controller wherein the input is steering, braking, accelerating].

	As per Claim 35, Laur in combination with Odate and Chundrlik, or Kobori or Oshima or YOU discloses [t]he system of claim 29, and Laur further discloses wherein the navigational situation information includes a location of the vehicle [at least see Laur FIG. 3, ¶¶ 34-35 disclosing that the operator overrides the controllers lane selection before an exit ramp based on distance to the exit ramp wherein the GPS and map data from the path-planner device may also be recorded so that the change to the anticipation-distance parameter is only applied to the specific geographic location proximate to the location of the exit ramp {landmark} and not applied in every situation].

As per Claim 36, Laur in combination with Odate and Chundrlik, or Kobori or Oshima or YOU discloses [t]he system of claim 29, and Laur further discloses wherein the navigational situation information includes at least one output of a sensor onboard the vehicle [at least see Laur FIG. 1; ¶¶ 13, 17 which discloses various sensors and GPS data and detectors such as LIDAR, RADAR, CAMERA which send signals to the controller].

As per Claim 45, Claim 29 is representative of claim 45.  For the reasons given above with regards to claim 29, claim 45 is unpatentable over Laur in combination with Odate and Chundrlik, or Kobori or Oshima or YOU.

As per Claim 46, Claim 29 is representative of claim 46.  For the reasons given above with regards to claim 29, claim 46 is unpatentable over Laur in combination with Odate and Chundrlik, or Kobori or Oshima or YOU.

As per Claim 47, Laur in combination with Odate and Chundrlik, or Kobori or Oshima or YOU discloses [t]he system of claim 46, and Laur further discloses wherein the navigational situation information is associated with a transient condition [at least see Laur FIGS. 2, 4; ¶¶ 25-33, 36-38].  

Claims 37 and 44 are rejected under 35 U.S.C. § 103 as being unpatentable over Laur in view of Odate and Chundrlik, or Kobori or Oshima or YOU as applied to claim 36 and 29 above respectively and further in view of Nagy et al. US 2017/0369052 A1 (“Nagy”).

As per Claim 37, Laur in combination with Odate and Chundrlik, or Kobori or Oshima or YOU discloses [t]he system of claim 36, and Laur suggests, but does not specifically disclose wherein the sensor is a speedometer [at least see Laur FIG. 1, ¶¶ 2, 15, 18, 30 which discloses that the system controls the speed of the vehicle, the controller takes control of all engine 
However, Nagy specifically teaches this limitation [at least see Nagy ¶¶ 22, 28 that teaches that the sensors may include wheel speed sensors and vehicle speed sensors].
As a result, Laur discloses an autonomous vehicle controller which is configured to control the steering, brakes, and engine of an autonomous vehicle based on parameters wherein the operator of the autonomous vehicle can override the autonomous control and Nagy teaches an autonomous vehicle with vehicle and wheel speed sensors.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add the speed sensors taught by Nagy to the autonomous vehicle controller disclosed in Laur in order to determine the speed of the vehicle so that the controller in Laur does not cause the vehicle to exceed the speed limits and so that the operator of the vehicle can override the controller if the vehicle speed is too low or too high.

As per Claim 44, Laur in combination with Odate and Chundrlik, or Kobori or Oshima or YOU discloses [t]he system of claim 29, but Laur does not specifically disclose further including a transmitter for sending the navigational situation information to a server remote from the vehicle.
However, Nagy teaches this limitation [at least see Nagy ¶¶ 36-38 disclosing a vehicle transceiver which communicates with a profile server that includes a profile database that stores a driver profile and information regarding the operation of the autonomous vehicle].
	Note: the recitation for sending the navigational situation information to a server remote from the vehicle does not positively limit claim 29 because it simply reflect an intended us of the transmitter.
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add the transceiver that communicates with a .

Claim 38 is rejected under 35 U.S.C. § 103 as being unpatentable over Laur in view of Odate and Chundrlik, or Kobori or Oshima or YOU as applied to claim 36 above and further in view of Nagy and Elwart et al. US 2015/0321668 A1 (“Elwart”).

As per Claim 38, Laur in combination with Odate and Chundrlik, or Kobori or Oshima or YOU discloses [t]he system of claim 36, but Laur does not specifically disclose wherein the sensor is an accelerometer.  
However, Nagy in combination with Elwart teaches this limitation [at least see Nagy ¶¶ 22, 28 that discloses that the sensors may include yaw sensors and Elwart ¶ 44 which teaches that it was known in the art on or before the effective filing date of the Applicant’s invention to measure yaw rate using a yaw accelerometer].
As a result, Laur discloses an autonomous vehicle controller which is configured to control the steering, brakes, and engine of an autonomous vehicle based on parameters wherein the operator of the autonomous vehicle can override the autonomous control and Nagy teaches an autonomous vehicle with vehicle that includes yaw sensors and Elwart teaches using an accelerometer as a yaw sensor.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add the yaw sensor as taught by Nagy and Elwart to the autonomous vehicle controller disclosed in Laur to determine the driving style of the vehicle operator in order to adjust the vehicle parameters based on the driver’s profile so that the driver will have a more acceptable ride while the vehicle is operating under autonomous control [Nagy ¶ 4].

Claim 39 is rejected under 35 U.S.C. § 103 as being unpatentable over Laur in view of Odate and Chundrlik, or Kobori or Oshima or YOU as applied to claim 36 above and further in view of Bloomfield et al. US 2002/0171542 A1 (“Bloomfield”).

	As per Claim 39, Laur in combination with Chundrlik, or Kobori or Oshima or YOU discloses [t]he system of claim 36, and Laur further discloses various detection devices to include a light detection and ranging (LIDAR) unit, a radio detection and ranging (RADAR) unit, and an optical sensor unit (camera); however Laur does not specifically disclose wherein the sensor is an infrared sensor.
	However, Bloomfield teaches this limitation [at least see Bloomfield ¶ 22 which discloses an anti-collision safety system for a vehicle which includes a variety of proximity/approach sensors including camera, sonar, radar, infrared beam/detector device].
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add an infrared detector as taught by Bloomfield to the plurality of detectors disclosed in Laur in order to improve the safety of the Laur autonomous vehicle when operating in the autonomous mode because the additional sensor could be used to verify the data from the other detectors and may be less susceptible to errors during adverse weather conditions.

Claim 40 is rejected under 35 U.S.C. § 103 as being unpatentable over Laur in view of Odate and Chundrlik, or Kobori or Oshima or YOU as applied to claim 29 above and further in view of Graham US 2015/0353097 A1 (“Graham”).

As per Claim 40, Laur in combination with Chundrlik, or Kobori or Oshima or YOU discloses [t]he system of claim 29, and Laur further discloses that the autonomous vehicle wherein the navigational situation information includes a time of day.
However, Graham teaches this limitation [at least see Graham Abstract; ¶ 5 which teaches a time and day learning interface for a vehicle control system which sets the user settable function based on the learned driver, time of date and day of the week].
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to automatically adjust a driver profile for the autonomous control of a vehicle as taught by Laur based on a time of day and day of week as taught by Graham to save the driver the effort from specifically inputting a driving mode or driving style when the driver consistently uses a driving style at a particular time of day and day of week such as traveling to and from work in traffic. 

Claims 41 and 42 are rejected under 35 U.S.C. § 103 as being unpatentable over Laur in view of Odate and Chundrlik, or Kobori or Oshima or YOU as applied to claim 29 above and further in view of Zhu et al. US 2014/0333468 A1 (“Zhu”).

	As per Claim 41, Laur in combination with Chundrlik, or Kobori or Oshima or YOU discloses [t]he system of claim 29, but Nagy does not specifically disclose wherein the navigational situation information includes an indication of the presence of a vision inhibitor.
	However, Zhu teaches this limitation [at least see Zhu FIGS. 5, 6A, 6B, 7; ¶¶ 4-5, 19-22,  which teaches an autonomous vehicle which detects sunlight using onboard sensors and determines safe driving actions such as slowing speeds, allowing for larger distances between vehicles when the weather condition is sunny].
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to automatically adjust a driver profile for the 

	As per Claim 42, Laur in combination with Odate and Chundrlik, or Kobori or Oshima or YOU discloses [t]he system of claim 41, but Nagy does not specifically disclose wherein the vision inhibitor is caused by glare.
	However, Zhu teaches this limitation [at least see Zhu FIGS. 5, 6A, 6B, 7; ¶¶ 4-5, 19-22,  which teaches an autonomous vehicle which detects sunlight using onboard sensors and determines safe driving actions such as slowing speeds, allowing for larger distances between vehicles when the weather condition is sunny].
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to automatically adjust a driver profile for the autonomous control of a vehicle as taught by Laur based on a detecting a sunny day as taught by Zhu in order to improve the safety of autonomous vehicle on the road because self-driving cars may not operate as well under certain weather conditions such as sunny days because the sunlight might contaminate sensor data [Zhu ¶ 19, 21].

Conclusion



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P MAHNE whose telephone number is (571)270-5317.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access 


/KEVIN P MAHNE/Primary Examiner, Art Unit 3668